PER CURIAM.
The motion of appellee in above cause for dismissal of the appeal herein based on stipulation of counsel for appellant and order of this cburt of October 15, 1940, that the appeal may be dismissed if petition for writ of certiorari be denied in the cause of West Coast Life Insur. Company v. Merced Irrigation District, 9 Cir., 114 F.2d 654, coming on regularly for hearing, and it appearing from the records in said Merced cause that petition for writ of certiorari was denied on January 6, 1941, Pacific Nat. Bank v. Merced Irr. Dist., 61 S.Ct. 441, 85 L.Ed. -, and petition for rehearing denied on Feb. 10, 1941, 61 S.Ct. 620, 85 L.Ed. -, by the Supreme Court of the United States, ordered motion to dismiss appeal granted, that the appeal be dismissed, that a decree be filed and entered in the minutes of this court accordingly, and mandate of this court issue forthwith.